                               Case 3:20-cv-00886-DMS-AGS Document 46 Filed 03/26/21 PageID.288 Page 1 of 4



                                 1    SQUIRE PATTON BOGGS (US) LLP
                                      Eric J. Troutman (State Bar # 229263)
                                 2    Eric.Troutman@squirepb.com
                                 3    Petrina A. McDaniel (admitted pro hac vice)
                                      Petrina.McDaniel@squirepb.com
                                 4    Shing Tse (admitted pro hac vice)
                                 5    Shing.Tse@squirepb.com
                                      555 South Flower Street, 31st Floor
                                 6    Los Angeles, California 90071
                                 7    Telephone: +1 213 624 2500
                                      Facsimile: +1 213 623 4581
                                 8
                                 9    Attorneys for Defendant
                                      Mutual of Omaha Mortgage, Inc.
                                10
                                11                         UNITED STATES DISTRICT COURT
SQUIRE PATTON BOGGS (US) LLP




                                                         SOUTHERN DISTRICT OF CALIFORNIA
                                12
       Houston, TX 77002
        6200 Chase Tower
        600 Travis Street,




                                     DAVID BAESEL, individually and on              Case No. 20CV0886 DMS AGS
                                13   behalf of all others similarly situated,
                                                                                   JOINT NOTICE OF
                                14                    Plaintiff,                   SETTLEMENT
                                15
                                            v.                                      Action filed: May 12, 2020
                                16
                                     MUTUAL OF OMAHA MORTGAGE,
                                17   INC., a Delaware corporation,
                                18
                                                      Defendant.
                                19
                                20
                                21
                                     TO THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
                                22
                                     DISTRICT OF CALIFORNIA, ALL PARTIES AND THEIR ATTORNEYS OF
                                23
                                     RECORD:
                                24
                                           PLEASE TAKE NOTICE THAT Plaintiff David Baesel and Defendant
                                25
                                     Mutual of Omaha Mortgage, Inc. (collectively, the “Parties”) have reached a
                                26
                                     confidential settlement of Plaintiff’s individual claims in the above-referenced matter.
                                27
                                     The Parties are in the process of reducing the terms of their settlement to a formal
                                28

                                                                   JOINT NOTICE OF SETTLEMENT
                               Case 3:20-cv-00886-DMS-AGS Document 46 Filed 03/26/21 PageID.289 Page 2 of 4



                                 1   written settlement agreement and will file a Joint Motion for Dismissal once the
                                 2   Parties finalize the terms of the settlement agreement.
                                 3   Dated: March 26, 2021
                                 4
                                 5                                                  /s/ Petrina A. McDaniel
                                                                                    Eric J. Troutman (State Bar # 229263)
                                 6                                                  eric.troutman@squirepb.com
                                                                                    Squire Patton Boggs (US) LLP
                                 7                                                  555 South Flower Street, 31st Floor
                                                                                    Los Angeles, California 90071
                                 8                                                  T: 213.624.2500
                                                                                    F: 213.623.4581
                                 9                                                  Petrina A. McDaniel (admitted pro
                                10                                                  hac vice)
                                                                                    Petrina.McDaniel@squirepb.com
                                11
SQUIRE PATTON BOGGS (US) LLP




                                                                                    1230 Peachtree St NE, Suite 1700
                                12                                                  Atlanta, GA 30309
       Houston, TX 77002
        6200 Chase Tower
        600 Travis Street,




                                                                                    T: 678.272.3207
                                13                                                  F: 678.272.3211
                                14                                                  Shing Tse (admitted pro hac vice)
                                15                                                  Shing.Tse@squirepb.com
                                                                                    600 Travis Street, Suite 6200
                                16                                                  Houston, Texas 77006
                                17                                                  T: 713.546.5850
                                                                                    F: 713.546.5830
                                18
                                19                                                  Attorneys for Defendant

                                20
                                                                                    /s/ Rachel E. Kaufman
                                21                                                  Rachel E. Kaufman
                                                                                    rachel@kaufmanpa.com
                                22                                                  Avi R. Kaufman
                                                                                    kaufman@kaufmanpa.com
                                23                                                  KAUFMAN P.A.
                                                                                    400 NW 26th Street
                                24                                                  Miami, FL 33127
                                                                                    Telephone: (305) 469-5881
                                25
                                                                                    Amanda F. Benedict
                                26                                                  amanda@amandabenedict.com
                                                                                    LAW OFFICE OF AMANDA F.
                                27                                                  BENEDICT
                                                                                    7710 Hazard Center Dr., Ste E-104
                                28                                                  San Diego, CA 92108
                                                                                    Telephone: (760) 822-1911
                                                                              -2-
                                                                  JOINT NOTICE OF SETTLEMENT
                               Case 3:20-cv-00886-DMS-AGS Document 46 Filed 03/26/21 PageID.290 Page 3 of 4


                                                                               Facsimile: (760) 452-7560
                                 1
                                                                               Attorneys for Plaintiff and the putative
                                 2                                             Classes
                                 3
                                 4
                                 5
                                 6
                                 7
                                 8
                                 9
                                10
                                11
SQUIRE PATTON BOGGS (US) LLP




                                12
       Houston, TX 77002
        6200 Chase Tower
        600 Travis Street,




                                13
                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                                                         -3-
                                                              JOINT NOTICE OF SETTLEMENT
                               Case 3:20-cv-00886-DMS-AGS Document 46 Filed 03/26/21 PageID.291 Page 4 of 4



                                 1                          CERTIFICATE OF SERVICE

                                 2    I HEREBY CERTIFY that on March 26, 2021, a copy of the foregoing JOINT
                                      NOTICE OF SETTLEMENT has been served via the CM/ECF filing system on
                                 3    all counsel of record.
                                 4
                                                                       /s/ Petrina A. McDaniel
                                 5                                     Petrina A. McDaniel
                                 6
                                 7
                                 8
                                 9
                                10
                                11
SQUIRE PATTON BOGGS (US) LLP




                                12
       Houston, TX 77002
        6200 Chase Tower
        600 Travis Street,




                                13
                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                                                         -4-
                                                              JOINT NOTICE OF SETTLEMENT
